BURKE, J.
I concur with the majority’s view that a collateral attack may not be used to challenge violations of the procedural requirements set forth in People v. Aranda, 63 Cal.2d 518 [47 Cal.Rptr. 353, 407 P.2d 265], governing the conduct of joint trials in which one defendant's extrajudicial statement implicates a codefendant. I dissent, however, from the majority’s conclusions (1) that those requirements apply to cases on appeal that were tried before the requirements were even announced and (2) that those requirements should be extended to eases of trials by a judge sitting without a jury.
The United States Supreme Court utilized a trial date limitation for new rules of constitutional dimensions enunciated in Escobedo v. Illinois, 378 U.S. 478 [12 L.Ed.2d 977, 84 S.Ct. 1758], and Miranda v. Arizona, 384 U.S. 436 [16 L.Ed.2d 694, 86 S.Ct. 1602, 10 A.L.R.3d 974] (Johnson v. New Jersey, 384 U.S. 719 [16 L.Ed.2d 882, 86 S.Ct. 1772]), and we adopted the same limitation with respect to the Miranda rules (People v. Rollins, 65 Cal.2d 681, 683 [56 Cal.Rptr. 293, 423 P.2d 221] ; see also People v. Ryan, 152 Cal. 364, 368-369 [92 P. 853] ; Note 10 A.L.R.2d 1371, 1414-1415).1 I believe *346that we should likewise hold that the procedural requirements established in Aranda, ones not declared to be of constitutional dimensions, are applicable only to cases tried after the date of our decision in Aranda.
In Rollins (65 Cal.2d at pp. 686-687) we pointed out that “retroactive application [of Miranda], requiring retrials in countless cases, would needlessly burden the administration of justice” and that “the application of Miranda to trials beginning before June 13, 1966, would necessarily entail the reversal of some convictions in cases which came to trial after Escobedo and Dorado, and which complied fully with the rules announced in those decisions. The application of Miranda to reverse such convictions would upset the justifiable reliance of those who sought scrupulously to follow the rulings of this court and of the United States Supreme Court.” We further declared that “We fully appreciate the difficulties which beset law enforcement agencies ... ; we would compound those difficulties needlessly if we were to require retrials of ipre-Miranda cases in which prosecutors and trial courts carefully heeded the teachings of Escobedo and Dorado but failed to anticipate the additional requirements set forth in Miranda. Under these circumstances, a due regard for the relationship between those who interpret the commands of the Constitution and those who must comply with such interpretations while combatting crime impels the limitations of Miranda to trials commencing after June 13, 1966, the date on which Miranda was decided. ’ ’
In the instant case, as in Rollins, retroactive application of the new rules announced in Aranda would needlessly burden the administration of justice. Also, here, as in Rollins, the prosecutor and the court relied upon and scrupulously followed the then prevailing rules, but because the trial court failed to follow the then nonexistent procedural rules in Aranda the majority hold that the trial court erred—this, notwithstanding the belief “that the former procedure [did not create] a grave risk of convicting innocent defendants” and that the new rules in Aranda were not yet “constitutionally compelled.”
The majority recognize that the purposes of Aranda do not require its application to convictions long since final. I submit that those purposes likewise do not compel its application to cases tried before our decision was rendered in Aranda.
In my opinion the Courts of Appeal in this state correctly concluded that the new procedural rules in Aranda should not *347apply retroactively to eases tried before that decision. (People v. Perrin, 247 Cal.App.2d 838, 845 [55 Cal.Rptr. 847]; People v. Martin, 247 Cal.App.2d 416, 420 [55 Cal.Rptr. 629]; People v. Haynes, 244 Cal.2d 579, 583-584 [53 Cal.Rptr. 530]; People v. Williams, 239 Cal.App.2d 42, 45-46 [48 Cal.Rptr. 421].)
I also believe that the rules of procedure enunciated in Aranda should not be extended to a case where the trial will not be by a jury but rather by a court sitting without a jury. In such a case pragmatic considerations of jury thinking are not involved (People v. Talley, 65 Cal.2d 830, 841 [56 Cal.Rptr. 492, 423 P.2d 564] ; In re Hernandez, 64 Cal.2d 850, 851 [51 Cal.Rptr. 915, 415 P.2d 803]; People v. Garcia, 239 Cal.App.2d 58, 61 [48 Cal.Rptr. 305]; People v. Williams, 239 Cal.App.2d 42, 44 [48 Cal.Rptr. 421]), and the burden on the victim of the crime, other witnesses, the prosecution and the courts is not outweighed by any danger of prejudice to the defendant from an extrajudicial accusatory statement of a codefendant. It is indeed anomalous to require a trial judge, who is going to try a case without a jury, to grant a severance or exclude an extrajudicial statement of a codefendant (where effective deletions are impossible) on the theory that the trial judge may be unable to disregard what he would recognize as merely a hearsay accusatory statement of the codefendant and at the same time presume, for example, that the judge will be able to disregard the defendant’s own confession if the judge determines it to be inadmissible.
Finally, I concur in the affirmance of the judgment of conviction of Charles but dissent from the reversal of the judgment as to Boddie. I believe beyond a reasonable doubt that the error in admitting Boddie’s confession was harmless. (Cal. Const., art. VI, § 13;  Chapman v. California, 386 U.S. 18 [17 L.Ed.2d 705, 87 S.Ct. 824].)
McComb, J., concurred.
Respondent’s petition for a rehearing was denied May 4, 1967. McComb, J., and Burke, J., were of the opinion that the petition should be granted.

In People v. Rollins, supra, 65 Cal.2d 681, 687-690, we rejected the trial date limitation with respect to the Escobedo rules in part because we had already applied in numerous eases a different limitation as to those rules and because, in the light of relevant prior case law, we found little force in the argument that there had been affirmative reliance on the pre-Escobedo cases by prosecuting officials. Neither such reason is applicable in the present case.